[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This pro se plaintiff claims that he and the defendant, his brother, purchased a home together as joint tenants and agreed that each would pay one half of the mortgage and water expenses. The defendant admits that this was their agreement. The plaintiff testified that from October 1994 through April 1995 he made mortgage payments and water payments totaling $8,322.38 and that he was not reimbursed his one half share from his brother the defendant and claims that he is due $4,161.19. On the other hand the defendant claims that he just owes his brother the sum of $1,967.00, representing payment of three and one half months. It is the defendant claim that he owes a half month payment for December of 1994 and months previous to the months claimed by the plaintiff. The court finds that the plaintiff presented the more credible evidence. The court will therefore render judgement in favor of the plaintiff in the amount of 4,161.19.
PELLEGRINO, J.